DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 16-18, and 30-35), in the reply filed on September 28, 2021, is acknowledged.
Applicants species election for Group I is non-compliant since they only indicated they are electing genus Formula I without providing a species of Formula I.  Furthermore, they did not provide species elections for Formula II and the lipophilic bioactive compound as requested in pages 4-5 of the Election of Species Requirement of 07/28/2021.
Therefore, in the interests of compact prosecution and to commence prior art searching, the Examiner selected “tocopheryl polyethylene glycol succinate” (TPGS) as a species of genus Formula (I) and “cannabidiol oil” (CBD) as a species of “lipophilic bioactive compound”.  He did not select any species of genus Formula II from claim 2 for the initial search for prior art used in this Non-Final Office Action.  These selected species retrieved applicable prior art (see “SEARCH 6” in enclosed search notes).  
Furthermore, a review of the “SEARCH 6” search results by inventor and assignee/owner names did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
A search for the full scope of claim 1 has not yet been conducted per Markush search procedure.  The Markush search for “cannabidiol” as “lipophilic bioactive compound” and “TPGS” as species of Formula (I) is the only search of claim 1 yet conducted (following Markush search practice) looking for prior art and double patent art.
The Markush search conducted to date reads on claims 1, 3-5, 7-8, 16-18, and 32-33, and 35.
Non-elected Group II (claims 9, 11-13, 19-21, and 23-24) and non-elected Group III (claims 10, 22, 25-29, and 36-38), are each withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Furthermore, non-elected Group I (claims 2, 6, 30-31, and 34) are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 28, 2021.
The next Office Action can properly be made FINAL if:

(2)	Applicants overcome the prior art rejection, below, which will require the Examiner to extend the Markush search to other species of genus Formula I, II, and lipophilic bioactive compounds, and these extended searches retrieve new prior art due to these extended Markush searches; and/or 
(3)	Applicants’ amendments necessitate new ground(s) of rejections.  See MPEP 803.02(III)(D), which applies here.
Current Status of 16/628,865
This Office Action is responsive to the amended claims of June 22, 2020.
Claims 1, 3-5, 7-8, 16-18, and 32-33, and 35 have been examined on the merits.  Claims 1, 3-5, and 7-8 are currently amended.  Claims 16-18, 32-33, and 35 are new.
Priority
Applicants identify the instant application, Serial #:  16/628,865, filed 01/06/2020, as a national stage entry of PCT/EP2018/068452, International Filing Date: 07/06/2018, which claims foreign priority to 17180380.2, filed 07/07/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant examined Group I claims find support in the foreign priority application 17180380.2.  Therefore, the foreign priority date of July 7, 2017 is assigned as the instant application’s effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 16-18, and 32-33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "R6" in the illustration of genus Formula (I).  However, there is insufficient antecedent basis for this limitation in the claim since R6 is not further defined in the claim 1 narrative.
As drafted, this renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan does not know to what substituents the illustrated R6 pertains.  In other words, what substituents/alternative embodiments are represented by R6?
Furthermore, claims 3-5, 7-8, 16-18, and 32-33, and 35 are similarly rejected as indefinite since these claims refer to base claim 1 but do not remedy the rationale underpinning the rejection against claim 1 by shedding light on what substituents are represented by R6 in claim 1.
This rejection will be rendered moot once Applicants add the moiety/substituents that are represented by R6
Claim 3 recites the limitation "non-aqueous non-alkoxylated solvent of formula (II)".  There is insufficient antecedent basis for this limitation in the base claim 1 or within claim 3 itself.
As drafted, the reference to formula (II) renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since formula (II) is a limitation of claim 2 and not of claims 1 or 3.  The artisan is left wondering where the antecedent basis to formula II might be found in either claim 1 or 3.  Perhaps Applicants forgot to delete reference to formula (II) in claim 3 when they revised the dependency of claim 3 so that it no longer depended in the alternative on either claim 1 or claim 2?
Claim 4 is similarly rejected as it also contains reference to formula II said limitation to formula II does not earlier appear in claim 4 or in base claim 1.
This rejection will be rendered moot once Applicants delete reference to formula (II) from claim 3 and claim 4 since formula (II) is a limitation of claim 2 and claims 3-4 no longer depend in the alternative on claim 2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Dependent claim 3 recites the limitation "non-aqueous non-alkoxylated solvent of formula (II)".  However, as drafted, claim 3 does not further limit base claim 1 since base claim 1 does not contain any reference/limitation drawn to formula II.
Perhaps Applicants forgot to delete reference to formula (II) in claim 3 when they revised the dependency of claim 3 so that it no longer depended in the alternative on either claim 1 or claim 2?
Claim 4 is similarly rejected as it also contains reference to formula II but does not depend on claim 2.
This rejection will be rendered moot once Applicants delete reference to formula (II) from claim 3 and claim 4 since formula (II) is a limitation of claim 2 and claims 3-4 no longer depend in the alternative on claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 16-17, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROMLEY (U.S. 2016/0081976 A1).
The reference BROMLEY teaches the pharmaceutical composition of instant claim 1:  a nanoemulsion (pre-emulsion gel concentrate) (para [0170] defines “emulsion” as including an “aqueous liquid”/solution) comprising a composition comprising a tocopheryl polyethylene glycol succinate (TPGS) (“Abstract” and illustrated as monomer on page 26) micellar solution of non-aqueous alkoxylated solvent micelles (para [572]) of instant formula I:  
    PNG
    media_image1.png
    389
    849
    media_image1.png
    Greyscale
 (page 26), in which R1, R6, R7, and R8 are each methyl; R2, R3, R4, and R5 are each H; X is a branched alkyl chain; L corresponds to linker –Y-(C=O)-R’-(C=O)-Z- wherein Y and Z are each O; R’ is a C2alkyl segment; and E is repeating –O-R wherein R is linear C2alkyl chain.  The non-aqueous alkoxylated solvent micelles encapsulate the non-polar/lipophilic bioactive cannabidiol oil (page 10; and Table 119 on page 124; see also “Abstract”; paragraphs [0170]-[0173]; paragraphs [0009] and [0310]-[0311]).  Therefore, BROMLEY anticipates instant claim 1 and claim 3.  Furthermore, since the limitations of BROMLEY are substantially identical to those of instant claim 1, the claimed claim 5 and claim 16).
The TPGS constituent of the micelle, above, is alpha tocopherol (paragraph [0167]).  This anticipates claim 4 and claim 17.
BROMLEY teaches that the pharmaceutical compositions/formulations can be in oral or topical form (paragraph [0731] where it teaches “capsule shapes can be tailored to … tube-shaped topical disposable capsules”).  This anticipates claim 8 and claims 32-33.
Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625